By JUDGE COLLIER.
By the act to prevent frivolous and vexatious law suits,a it is enacted, “That in all suits which may hereafter be brought in this State to reco*470ver damages for slander, or trespass, or assault and battery, the plaintiff shall not recover more costs than damages, if the damages do not exceed five dollars, unless the Judge before whom the suit was tried, shall certify that more damages ought to have been awarded by the jury.” By a reference to the record, the action appears to have been commenced several years after the passage of this act, and is therefore subject to its operation. The finding of costs by the jury cannot vary the case: the costs are a matter over which they had no control. It was only -their duty to inquire of the guilt of the plaintiff in error, and if satistified that he was guilty, assess such damages as their judgment might persuade them was pi o per; and if the Judge had thought the damages assessed were inadequate to compensate the injury, he should have certified.
The judgment is therefore reversed, and such judgment rendered here, as should have been rendered below.*

 Laws of Ala. Page 484.


 See -the case pf McGehee v. Evans, 1 Stewart’s Reports, 589.